
	
		II
		111th CONGRESS
		1st Session
		S. 2741
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2009
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish telehealth pilot projects, expand access to
		  stroke telehealth services under the Medicare program, improve access to
		  store-and-forward telehealth services in facilities of the
		  Indian Health Service and federally qualified health centers, reimburse
		  facilities of the Indian Health Service as originating sites, establish
		  regulations to consider credentialing and privileging standards for originating
		  sites with respect to receiving telehealth services, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Telemedicine Enhancing Community
			 Health (TECH) Act of 2009.
		2.Telehealth pilot
			 projects
			(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary) shall establish 3-year
			 telehealth pilot projects for the purpose of analyzing the clinical outcomes
			 and cost effectiveness associated with telehealth services in a variety of
			 geographic areas. The Secretary shall provide evaluation and treatment services
			 to entities participating in the pilot projects.
			(b)Eligible
			 entities
				(1)In
			 generalThe Secretary shall select eligible entities to
			 participate in the pilot projects under this section.
				(2)PriorityIn
			 selecting eligible entities to participate in the pilot projects under this
			 section, the Secretary shall give priority to such entities located in
			 medically underserved areas and facilities of the Indian Health Service.
				(c)EvaluationThe
			 Secretary shall, through the pilot projects, evaluate—
				(1)the effective and
			 economic delivery of care in treating behavioral health issues (including
			 post-traumatic stress disorder) with the use of telehealth services in
			 medically underserved and tribal areas, including collaborative uses of health
			 professionals, integration of the range of telehealth and other technologies,
			 and exploration of appropriate reimbursement methods for third party
			 payers;
				(2)the effectiveness
			 of improving the capacity of non-medical providers and non-specialized medical
			 providers to provide health services for chronic complex diseases in medically
			 underserved and tribal areas; and
				(3)the effectiveness
			 of using telehealth services to provide acute stroke evaluation and treatment,
			 occupational therapy, physical therapy, and speech language pathology services
			 to treat cerebrovascular disease in medically underserved and tribal
			 areas.
				(d)ReportNot
			 later than 3 years after the pilot projects are established under subsection
			 (a), the Secretary shall submit to Congress a report describing the outcomes of
			 such pilot projects and providing recommendations for expanding the use of
			 telehealth services.
			(e)Expansion of
			 projectIf the Secretary determines that the pilot projects under
			 this section enhance outcomes for patients and reduce expenditures for
			 participating entities, the Secretary may initiate similar projects for
			 additional medical conditions and geographic areas.
			(f)Authorization
			 of appropriationsTo carry out this section, there is authorized
			 to be appropriated $13,500,000 for fiscal years 2011 through 2014.
			3.Expanding access
			 to stroke telehealth services
			(a)Expansion of
			 originating sites for stroke telehealth servicesSection
			 1834(m)(4) of the Social Security Act (42 U.S.C. 1395m(m)(4)) is
			 amended—
				(1)in subparagraph
			 (C)—
					(A)in clause (i), in
			 the matter preceding subclause (I), by striking The term and
			 inserting Subject to clause (iii), the term; and
					(B)by adding at the
			 end the following new clause:
						
							(iii)Expansion of
				originating sites for stroke telehealth servicesIn the case of
				stroke telehealth services, the term originating site means any
				site described in clause (ii) at which the eligible telehealth individual is
				located at the time the service is furnished via a telecommunications system,
				regardless of where the site is
				located.
							;
				and
					(2)by adding at the
			 end the following new subparagraph:
					
						(G)Stroke
				telehealth servicesThe term stroke telehealth
				services means a telehealth service used for the evaluation or treatment
				of individuals with acute stroke, occupational therapy, physical therapy, and
				speech language pathology services furnished subsequent to a stroke, and stroke
				prevention and education
				services.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 telehealth services furnished on or after the date that is 6 months after the
			 date of enactment of this Act.
			4.Improving access
			 to telehealth services at IHS facilities and FQHCs
			(a)Inclusion of
			 IHS facilities as originating sitesSection 1834(m)(4)(C)(ii) of
			 the Social Security Act (42 U.S.C. 1395m(m)(4)(C)(ii)) is amended by adding at
			 the end the following new subclause:
				
					(IX)A facility of
				the Indian Health Service, whether operated by such Service or by an Indian
				tribe or tribal organization (as those terms are defined in section 4 of the
				Indian Health Care Improvement
				Act).
					.
			(b)Access to
			 store-and-Forward and videoconferencing technologies
				(1)In
			 generalSection 1834(m)(1) of such Act (42 U.S.C. 1395m(m)(1)) is
			 amended by adding at the end the following sentence: For purposes of the
			 first sentence, in the case of telehealth services described in subclause (I)
			 of paragraph (4)(F)(iii) that are furnished by a facility of the Indian Health
			 Service (whether operated by such Service or by an Indian tribe or tribal
			 organization (as those terms are defined in section 4 of the Indian Health Care
			 Improvement Act)) or a federally qualified health center (as defined in section
			 1861(aa)(4)), the term telecommunications system includes
			 store-and-forward technologies described in the preceding sentence and, in the
			 case of telehealth services described in subclause (II) of such paragraph that
			 are furnished by such a facility or federally qualified health center, such
			 term includes videoconferencing technologies.
				(2)Conforming
			 amendmentSection 1834(m)(4)(F) of such Act (42 U.S.C.
			 1395m(m)(4)(F)) is amended by adding at the end the following new
			 clauses:
					
						(iii)Telehealth
				services describedFor purposes of paragraph (1):
							(I)The telehealth
				services described in this subclause include consultations related to
				neurosurgery, neurology, cardiology, dermatology, pediatric specialty, and
				orthopedic (as specified by the Secretary).
							(II)The telehealth
				services described in this subclause are services related to hepatitis and
				other chronic conditions and behavioral health services (as specified by the
				Secretary).
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 telehealth services furnished on or after the date that is 6 months after the
			 date of enactment of this Act.
			5.Improving
			 credentialing and privileging standards for telehealth servicesSection 1834(m) of the Social Security Act
			 (42 U.S.C. 1395m(m)) is amended by adding at the end the following new
			 paragraph:
			
				(5)Establishment
				of remote credentialing and privileging standards
					(A)In
				generalNot later than 2 years after the date of the enactment of
				this paragraph, the Secretary shall establish reasonable regulations for
				considering the remote credentialing and privileging standards applicable to
				telehealth services, including interpretative services, for originating sites
				under this subsection. Such regulations shall allow an originating site to
				accept, and not duplicate, the credentialing and privileging processes and
				decisions made by another site.
					(B)Clarification
				regarding acceptance of processes and decisions prior to enactment of
				regulationsDuring the period beginning on such date of enactment
				and ending on the effective date of the regulations under subparagraph (A), the
				Secretary shall not take any punitive action under any rule or regulation
				against an originating site on the basis of that site’s acceptance, for
				purposes of receiving telehealth services (including interpretive services),
				the credentialing and privileging processes and decisions made by another site
				that is accredited by a national accreditation body recognized by the Secretary
				under section 1865(a)(1) if the site accepting such credentialing and
				privileging processes is also so accredited and complies with the applicable
				requirements for such
				acceptance.
					.
		
